DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated December 16, 2020
In the Response dated December 16, 2020, claim 59 was amended; claims 61-64 and 69-70 were canceled; and claims 77-82 were added. Claims 59-60, 65-68, and 71-82 are pending. An action on the merits of claims 59-60, 65-68, and 71-82 is contained herein.
The rejection of claims 59-60, 65-68, and 71-76 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. US 6,599,919 (Fan); Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores); Muller et al. US 5,635,517 (Muller); and Giraldo et al. Haematologica (2009), Vol. 94, pages 1771-1775 (Giraldo) in combination is maintained for the reasons of record as set forth in the Office Action dated July 24, 2020.
Newly added claims 77-78 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. US 6,599,919 (Fan); Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores); Muller et al. US 5,635,517 (Muller); and Giraldo et al. Haematologica (2009), Vol. 94, pages 1771-1775 (Giraldo) in combination for the reasons of record as set forth in the Office Action dated July 24, 2020 and is not repeated separately.
Rejections of Record Set Forth in the Office Action Dated July 24, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 59-60, 65-68, and 71-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. US 6,599,919 (Fan); Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores); Muller et al. US 5,635,517 (Muller); and Giraldo et al. Haematologica (2009), Vol. 94, pages 1771-1775 (Giraldo) in combination.
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. First, Applicant submits that none of the cited references disclose administering the claimed compounds in the claimed amounts. Second, Applicant submits that the art of treating lysosomal storage disorders with small molecule compounds is very unpredictable. Third, Applicant notes that Fabry disease is a rare disease. Lastly, Applicant submits that the claimed methods were not determined by routine experimentation.
The examiner respectfully disagrees.
As set forth on pages 5-8 of the last Office Action, Fan explicitly teaches that persons of skill in the art will understand that an effective amount of the compounds used can be determined by routine experimentation. Pastores teaches that miglustat (N-butyldeoxynojirimycin) is a capsule taken orally in doses in the range of 50 – 200 mg once to three times a day (e.g. 50 to 600 mg a day) (page 896). Regarding the predictability of the art and the rareness of Fabry disease, obviousness does not require absolute prima facie obvious as long as there is a reasonable expectation of success.

Conclusion
Claims 59-60, 65-68, and 71-82 are pending. Claims 59-60, 65-68, and 71-78 are rejected. Claims 79-82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/